United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 04-2416
                                   ___________

Lynn C. Morehouse,                   *
                                     *
            Appellant,               *
                                     * Appeal from the United States
      v.                             * District Court for the
                                     * Eastern District of Arkansas.
Jo Anne B. Barnhart, Commissioner,   *
Social Security Administration,      * [UNPUBLISHED]
                                     *
            Appellee.                *
                                ___________

                             Submitted: June 17, 2005
                                Filed: June 22, 2005
                                 ___________

Before BYE, RILEY, and COLLOTON, Circuit Judges.
                            ___________

PER CURIAM.

       Lynn C. Morehouse appeals the district court’s1 order affirming the denial of
disability insurance benefits and supplemental security income. In her November
2001 applications, Morehouse alleged disability since September 2000 from a knee
injury, asthma, and wrist problems. Following a hearing, an administrative law judge


      1
       The Honorable Stephen M. Reasoner, late a United States District Judge for
the Eastern District of Arkansas, adopting the report and recommendations of the
Honorable H. David Young, United States Magistrate Judge for the Eastern District
of Arkansas.
(ALJ) determined that Morehouse’s impairments in combination constituted a severe
impairment, but not of listing-level severity; that Morehouse’s subjective complaints
were not entirely credible; and that her residual functional capacity did not preclude
the performance of her past relevant work. The Appeals Council denied review.

       In the district court, Morehouse argued that the ALJ improperly discounted all
of her subjective complaints by relying on an incorrect medical record notation
indicating that Morehouse smoked. She attached two documents that had not been
presented to the ALJ or the Appeals Council: (1) her February 2004 attestation that
she has never smoked, but that her doctor may have thought she did because her
clothes smelled of smoke from living with two smokers; and (2) a medical record
entry created after the Appeals Council’s denial, indicating that she has chronic
obstructive lung disease. She sought remand for further proceedings to determine if
she is a smoker and to reevaluate her credibility. The magistrate judge recommended
affirmance, and the district court adopted the magistrate judge’s report, stating that
it had conducted “careful review” and that Morehouse had not filed objections.

      We agree with Morehouse that her objections were timely, and that the district
court should have considered them. See Fed. R. Civ. P. 72(a) (party may serve
objections to magistrate judge’s order within 10 days of being served with order);
Fed. R. Civ. P. 6 (computing time); Fed. R. Civ. P. 5(b) (making service). However,
even if the district court failed to consider Morehouse’s objections, see 28 U.S.C.
§ 636(b)(1) (district court shall conduct de novo review of any portions of magistrate
judge’s report to which objection is made), we find any such error harmless, cf.
Sumlin v. United States, 46 F.3d 48, 48-49 (8th Cir. 1995) (per curiam) (district court
improperly adopted magistrate judge’s report before extension of time to file
objections had expired, but merits review revealed that any error was harmless).

     Specifically, we disagree with Morehouse’s contention that her case should be
remanded for another administrative hearing to determine if she is a smoker and to

                                         -2-
reevaluate her credibility. First, the magistrate judge correctly declined to consider
Morehouse’s new evidence. Under 42 U.S.C. § 405(g), consideration of evidence
outside the record before the Commissioner is generally precluded, and remand is
warranted only upon the claimant’s showing that there is new material evidence, and
that good cause exists for the claimant’s failure to incorporate the evidence into the
administrative record. See Jones v. Callahan, 122 F.3d 1148, 1154 (8th Cir. 1997).
Morehouse did not explain why she had not submitted to the Appeals Council her
affidavit in which she denied being a smoker.2 As to the August 2003 record
containing the diagnosis of chronic obstructive pulmonary disease, we find it is not
material because it does not reflect the degree of the disease or indicate that it was
disabling when the ALJ rendered his May 2003 opinion.

       Second, Morehouse’s challenge to the ALJ’s reliance on the medical record
entry about smoking does not warrant remand even if the entry was erroneous. As the
magistrate judge noted, the ALJ gave numerous other valid reasons for his credibility
findings, none of which had anything to do with smoking (and none of which
Morehouse challenges as invalid, in this appeal). Thus, the record contains
substantial evidence supporting the ALJ’s credibility findings. See Guilliams v.
Barnhart, 393 F.3d 798, 801 (8th Cir. 2005) (deference is warranted where ALJ’s
credibility determination is supported by good reasons and substantial evidence).

      Accordingly, we affirm.




      2
       We decline to consider Morehouses’s newly raised contention on appeal that
she submitted an affidavit to the Appeals Council. See Stone v. Harry, 364 F.3d 912,
914 (8th Cir. 2004). Further, we note that the only affidavit in the record was
prepared after the Appeals Council denied review. It is also noteworthy that the
Appeals Council’s denial letter says nothing about Morehouse submitting additional
evidence.

                                         -3-